        Case 1:20-cv-08042-PKC Document 28-2 Filed 05/18/20 Page 1 of 3



                                      EXHIBIT B
                         CHART OF ALLEGED DEFAMATORY SCENES

Scene      Episode/                   Challenged Scene/                        Basis for Dismissal
 No.        Time                     Complaint Allegations

1.       Ep. 1, 7:30-     Scene depicting Fairstein character at Meili     Constitutionally protected
         8:50             crime scene April 20, 1989 (Compl. ¶ 52)         dramatization of
                                                                           controversial events; not
                                                                           defamatory; substantial truth
                                                                           based on public and
                                                                           judicially noticeable records
2.       Ep. 1, 8:50-     Scene depicting Fairstein character “drafting    Constitutionally protected
         9:26             a press release to give to reporters” on April   dramatization of
                          20 (Compl. ¶ 59)                                 controversial events; not
                                                                           defamatory; improper
                                                                           innuendo
3.       Ep. 1, 11:00-    Scene depicting room of teenage boys             Constitutionally protected
         12:38            “allegedly involved in the attacks in Central    dramatization of
                          Park”; Fairstein character asks what             controversial events; not
                          “wilding” means and talks to one of the boys     defamatory; improper
                          (Compl. ¶¶ 65 -66)                               innuendo; substantial truth
                                                                           based on public and
                                                                           judicially noticeable records
4.       Ep. 1, 15:58-    Scenes at stationhouse depicting Fairstein       Constitutionally protected
         16:52; 34:45-    character “Putting Together a Timeline”          dramatization of
         36:24            (Compl., p. 22, ¶¶ 79, 83)                       controversial events; not
                                                                           defamatory; substantial truth
                                                                           based on public and
                                                                           judicially noticeable records
5.       Ep. 1, 16:53-    Scenes depicting Fairstein character             Constitutionally protected
         19:48            “Fighting with Nancy Ryan Over Who               dramatization of
                          Would Prosecute Case” in phone call with         controversial events;
                          DA Morgenthau and briefing police (Compl.,       nonactionable
                          p. 25, ¶¶ 88, 90, 94)                            opinion/rhetorical hyperbole
                                                                           used for dramatic purposes;
                                                                           not defamatory; substantial
                                                                           truth based on public and
                                                                           judicially noticeable records
        Case 1:20-cv-08042-PKC Document 28-2 Filed 05/18/20 Page 2 of 3




Scene      Episode/                  Challenged Scene/                        Basis for Dismissal
 No.        Time                    Complaint Allegations

6.       Ep. 1, 19:54-   Scene at stationhouse depicting Fairstein        Constitutionally protected
         20:30           character calling for police officers to         dramatization of
                         roundup “that whole group … every little         controversial events;
                         thug you see … every kid who was in the          nonactionable
                         park last night” (Compl. ¶ 97)                   opinion/rhetorical hyperbole
                                                                          used for dramatic purposes;
                                                                          not defamatory; substantial
                                                                          truth based on public and
                                                                          judicially noticeable records
7.       Ep. 1, 22:35-   Scene at stationhouse depicting Fairstein        Constitutionally protected
         22:56           character addressing police officers, saying     dramatization of
                         “No kid gloves here” (Compl. ¶ 104)              controversial events; not
                                                                          defamatory; nonactionable
                                                                          opinion/ hyperbole used for
                                                                          dramatic purposes; not
                                                                          defamatory
8.       Ep. 1, 47:42-   Scenes depicting Fairstein character             Constitutionally protected
         51:01, 52:25    discussing witness statements with ADA           dramatization of
                         Lederer: Fairstein character expresses her       controversial events;
                         belief that “they’re all guilty, each of these   nonactionable opinion/
                         boys assaulted Patricia Meili” because in        hyperbole used for dramatic
                         their confessions “they all bear eyewitness      purposes; not defamatory;
                         against each other” (Compl. ¶ 108); Lederer      improper innuendo;
                         character points out problems with the           substantial truth based on
                         statements (id. ¶¶ 110-114)                      public and judicially
                                                                          noticeable records
9.       Ep. 2, 16:39-   Scene depicting prosecutors’ discussion of       Constitutionally protected
         17:14           DNA evidence found on sock prior to results      dramatization of
                         of testing same (Compl. ¶ 118)                   controversial events;
                                                                          nonactionable opinion/
                                                                          hyperbole used for dramatic
                                                                          purposes; not defamatory;
                                                                          improper innuendo;
                                                                          substantial truth based on
                                                                          public and judicially
                                                                          noticeable records




                                                  2
        Case 1:20-cv-08042-PKC Document 28-2 Filed 05/18/20 Page 3 of 3




Scene      Episode/                 Challenged Scene/                      Basis for Dismissal
 No.        Time                   Complaint Allegations

10.      Ep. 2, 29:51-   Scene depicting exchanges between Fairstein   Constitutionally protected
         32:23           and Lederer characters when they learn that   dramatization of
                         the sock DNA is not a match to any of The     controversial events;
                         Five (Compl. ¶¶ 120-22)                       nonactionable opinion/
                                                                       hyperbole used for dramatic
                                                                       purposes; not defamatory;
                                                                       substantial truth based on
                                                                       public and judicially
                                                                       noticeable records
11.      Ep. 4,          Scene depicting a 2002 lunch meeting          Constitutionally protected
         1:09:49-        between Fairstein and Lederer characters      dramatization of
         1:12:43         (Compl. ¶ 128)                                controversial events;
                                                                       nonactionable opinion/
                                                                       hyperbole used for dramatic
                                                                       purposes; not defamatory;
                                                                       substantial truth based on
                                                                       public and judicially
                                                                       noticeable records




                                                 3
